This was an indictment for ARSON in burning the dwelling house of one McKendre, in MOORE. The evidence was entirely *Page 496 
circumstantial. It was proved that the last time McKendre left his house, just before it was burned, there was in it a chest which, among other things, contained two bills of a hundred dollars each, one of fifty and one of ten dollars — all issued by the Bank of the United States; that directly after the arson, this chest was found in the woods near the house, broken open and rifled of its contents. That the prisoner was entirely destitute of personal property. That he pretended to go to the south for the purpose of obtaining money for a horse, which he alleged he had sold upon a credit. That two days after the arson, he was sixteen miles below Fayetteville, and was then in possession of notes similar, in their amount and number, to those taken from the chest, and stated that he had received them for the sale of his crop of cotton — that on another occasion, he said he had obtained them by building a house in the State of Tennessee — that a few days afterwards he was in Wilmington when he bought a coat and paid for it in a note of the Bank of the United States for fifty dollars — that from Wilmington he went to Fort Johnston, on his way to Charleston, and while going down the river was seen in possession of two bills of the Bank of the United States for one hundred dollars each — that at Fort Johnston, he professed to be desirous of going to Charleston to collect money due him for the sale of a horse — that he then stated that he had raised the money in his possession by the sale of a (607) negro, before he left home — that although there were two modes of conveyance from Fort Johnston to Charleston, he embraced neither, but returned to Wilmington, where he exchanged two United States Bank bills of one hundred dollars each for others, giving a premium of two and a half per cent — that soon after this, he was seen in Bladen County, when he said he had been to Charleston, and was on his way home to pay off an execution which had been levied on his land; and that there he expressed a wish to exchange two hundred dollars for South Carolina Bank notes, saying that directly after his return he should travel, and that money of the latter description would suit him best.
His Honor, Seawell, J., in his charge to the jury, explained to them the purpose, for which the various circumstances above mentioned, had been offered in evidence, and left it to them to say, whether those circumstances satisfied their minds of the guilt of the prisoner beyond a rational doubt. If they did, that it was their duty to convict him. His Honor also instructed the jury that the giving inconsistent and contradictory accounts in relation to the manner in which the prisoner *Page 497 
said he obtained the bills, was evidence to prove that he did not come honestly by them. The prisoner was convicted and judgment of death being pronounced, he appealed.
To assist juries in complicated cases to arrive at a correct conclusion upon disputed facts by advising them as to the nature, bearing and tendency of the proofs, but at the same time to withhold any intimation of an opinion as to the weight of the whole or any part of the testimony, is one of the arduous duties which the law enjoins upon Judges who preside at the trial of issues. This duty is the more important and the more difficult, where the evidence is entirely circumstantial, where the quality of each circumstance is to be precisely ascertained, and the effect of them combined, accurately determined by the triers. And it swells into one of awful magnitude, when the issues of life and (608) death depend upon its faithful, correct, and judicious performance. The exception made in this case imposes upon us the responsibility of examining whether the prisoner has well founded cause of complaint of the manner in which this duty was discharged by the Judge below.
The exception is directed solely to that part of the charge, in which his Honor instructs the jury that inconsistent and false declarations of the prisoner, in relation to the manner in which he obtained the bank bills in his possession, were "evidence to prove that he did not come honestly by them." It is insisted that this instruction was erroneous, for that in the first place such inconsistent and contradictory declarations do not in law prove more than that some of them are false; and secondly, that if they amount to proof of a dishonest acquisition, they do not, as the Judge intimates, furnish evidence that the prisoner stole the bills which the prosecutor lost, or committed the arson of which he was accused. To form a correct judgment of the validity of the objections, it is indispensable that we should first ascertain the meaning of the instruction to which they apply. Are we to understand the Judge as having declared that the contradictory statements did prove a dishonest acquisition; or only, that they were evidence having a tendency to prove it, relevant to that purpose, and fit to be weighed by the triers, with a view to the determination of that fact? We cannot doubt but that the former is not, and that the latteris the sense of the instruction which *Page 498 
he intended to give, and which the jury understood his words to convey. The difference between proof of allegation, and evidence to prove an allegation, is so obvious that we cannot permit ourselves to believe that it was overlooked by the Judge, or confounded by the jury. It is pointed out in the beginning of "the statement" which forms a part of the transcript."The evidence was entirely circumstantial, and consisted of thetestimony of witnesses to prove, etc., etc." The statement pretends not to affirm that any facts were proved, but set (609) forth the evidence offered to prove them, in order that the bearing of the instructions upon testimony might be seen and determined. It was the duty of the Judge to show the jury the application of the evidence to the material facts in controversy; and it was also his duty to refrain from the expression of an opinion whether it did or did not prove such facts. His language is appropriate to the former purpose, and is within the sphere of his legitimate province; and we cannot from a weak and overstrained humanity, or in a spirit of perverse criticism, conjecture, that it may have been designed to effect, or without intention may have effected, the latter purpose, and thus invaded the province of the jury.
Satisfied that this was the instruction given, we proceed in the exercise of our defined and limited jurisdiction, to enquire whether in this instruction there be legal error. And upon an anxious and deliberate consideration of all that has been urged in argument, and of all which our own reflections can suggest, we are bound to declare that we see no error. Contradictory declarations with respect to a fact, do not indeed, absolutely and directly, prove more than that all of them cannot consist with the fact. All may, some of them must be untrue. If made by an individual in regard to a matter of which he has positive knowledge, he is guilty of falsehood. But the fact of falsehood once established, it becomes, in many cases, an important piece of evidence to ascertain other facts — the causes which induced, and the ends to be promoted by a resort to falsehood. There is direct testimony of an arson, committed under circumstances, clearly indicating that a robbery was at that same time perpetrated by the incendiary. An individual, who before the commission of these crimes was destitute of money, and property, immediately after quits the neighborhood, travels to a considerable distance to and fro without assignable motive, is in the possession of four bank bills, constituting a large sum of money, corresponding in amount, and in the character and the respective denominations of the bills, with those stolen from the prosecutor, and busies *Page 499 
himself in converting these into bills of another kind, and of less value, for which he gives a premium. No mind capable of drawing a conclusion from connected facts, (610) can hesitate to acknowledge that such testimony strongly attaches to this individual, the charge of the theft and the arson. But in addition to these facts, there is another circumstance. In the course of his wanderings, he gives many relations to different persons at different places, with respect to the manner in which this money, so strangely in his possession and so strangely used, has been acquired by him; and these relations are wholly inconsistent with each other. The connection between such conduct and the motives for it, the consciousness which it indicates, and the interests which are intended to be served by it, are unquestionably matters well meriting the consideration of those, whose grave duty it is, by all the means in their power, to ascertain the truth of the imputed charge. Falsehood, diversified in its forms, but always repeated on this point, clearly tends to show a consciousness of dishonest acquisition, and a solicitude to embarrass inquiry and to prevent detection. That it proves dishonest acquisition is not an inference of law, nor was it the instruction of the Judge; but that it is relevant to that fact, and is evidence for that purpose, fit to be considered and weighed by the jury, seems well warranted by reason, observation and experience. Whether by itself or in connection with the other matters testified, it produces a conviction so settled and undoubting as to induce the jury to infer that fact, as one proved to exist, must be left, as it has been left, to their integrity, their intelligence and their acquaintance with the ordinary concerns of human life. We see no intimation of opinion from the Judge that a dishonest acquisition of the money, in the prisoner's possession, was evidence that he stole the money lost by the prosecutor, and committed the arson charged in the indictment. But it does appear to us, that the fact of such dishonest acquisition, supposing it established, is a circumstance which much strengthens the other evidence as to the identity of the bills taken from the prosecutor, with those disposed of by the prisoner. Both sets had been shown to be for the same amount; to consist of bills of the (611) same bank, and each bill of each set to be of the same denomination. The prisoner acquired what he disposed of, at the time when the prosecutor lost his. These were strong coincidences. Add to them that the prosecutor had his taken away dishonestly, and the prisoner acquired his dishonestly, and who does not feel its force? When the better evidence *Page 500 
cannot be had, circumstantial proof is as admissible to identity of things or of persons, as to any other matter. No objection was taken to the admission of any part of the evidence offered to establish this identity, and unless it be in law inadmissible for this purpose, we are bound to consider it of a proper character, and fit therefore to be heard and considered. The sufficiency of the evidence either to identify the property stolen, or to establish that the thief was also the house-burner, or to show that the prisoner was both, are enquiries into which we cannot enter. These were proper enquiries, first for the exclusive and unbiased decision of the jury — and afterwards of the Judge who presided at the trial. The case shows that both have made these enquiries, each in the order prescribed by the law, and both of them, no doubt, in the conscientious discharge of duty. After explanation of the purposes for which all the various circumstances had been given in evidence, the jury were instructed that "if these circumstances satisfied their minds, beyond a rational doubt, of the guilt of the prisoner, it was their duty to convict him; but unless they produced this full satisfaction, it was their duty to acquit him." Thus instructed, they have on their oaths pronounced him guilty. The Judge from whom a new trial was asked, upon his oath "to do equal justice to the public and to individuals," refused to set aside the verdict. The judgment of the law necessarily follows, unless an error be shown in the proceedings. None such is seen by us, and we must therefore direct the Court below to pronounce sentence of death against the prisoner.
PER CURIAM.                        Judgment affirmed.
(612)